EXHIBIT 23-1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in the Registration Statements on FormS-3 (Nos. 333-188734, 333-190288, 333-180403, 333-156502, 333-163321 and 333-130338) and Form S-8 (Nos. 333-196701, 333-163823, 333-144862, 333-124626, and 333-138674) of Cadiz, Inc. of our reportdated March 9, 2015 relating to the financial statements, financial statement scheduleand the effectiveness of internal control over financial reporting, which appears in this Form 10-K. /s/ PricewaterhouseCoopers LLP Los Angeles, CA March 9, 2015
